Citation Nr: 1629682	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-08 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to a rating of 60 percent for hepatitis C.

2.   Entitlement to a rating in excess of 60 percent for hepatitis C. 

3.   Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from November 1974 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a travel board hearing before a Veterans Law Judge in March 2013.  In an October 2015 statement, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.70(e) (2015) 

The Board additionally notes that additional records have been associated with the claims file following the issuance of the most recent SSOC.  However, a review of these records reveals that they are not relevant to the issue on appeal.  Accordingly, appellate adjudication may proceed.  See 38 C.F.R. § 20.1304(c) (2015). 

The issues of entitlement to a disability rating in excess of 60 percent for hepatitis C and entitlement to a TDIU are REMANDED as is reflected below.


FINDING OF FACT

For the period on appeal, the Veteran's hepatitis C was manifested by non-constant incapacitating episodes having a total duration of at least six weeks in the past 12 months with symptoms such as fatigue, malaise, nausea, and arthralgia.


CONCLUSION OF LAW

The criteria for a 60 percent rating for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7354 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

In light of the favorable decision to grant a 60 percent rating for hepatitis C, the Board finds that no further discussion of VCAA is necessary at this time.  Such represents a full grant of benefits sought on appeal as to that issue.

II.   Hepatitis C

Service connection for hepatitis C was granted by the RO in an April 2003 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Diagnostic Code 7354 from January 1, 2003, the day following separation from active service.  The rating was increased to 20 percent by an October 2012 rating decision effective March 2, 2012. 

Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  Hepatitis C that is nonsymptomatic is rated noncompensably (0 percent) disabling.  Hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rate 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

Analysis

Historically, private treatment records from March 1999 indicate the Veteran was found to have a liver problem when he donated blood in 1996.  Subsequently, the Veteran was diagnosed with hepatitis C.  The Veteran was granted service-connection for hepatitis C with an evaluation of 10 percent effective January 1, 2003, the day following separation.  In June 2009, the Veteran's 10 percent evaluation for his hepatitis C was continued.  In an October 2012 rating decision, the Veteran's rating for hepatitis C was increased to 20 percent effective March 2, 2012. 

On VA examination in March 2012, the examiner indicated that the Veteran experiences intermittent fatigue, intermittent malaise, daily nausea, intermittent arthralgia, weight loss (from 178-173.6) that has been sustained for three months or longer, and experiences side effects from his medications including diarrhea, insomnia, fatigue/malaise and flu like symptoms (fever, chill, headache); change of taste, and rashes.  The examiner indicated that the Veteran did have incapacitating episodes due to his hepatitis C during the past twelve months.  The examiner indicated that the Veteran has daily minimal symptoms but more during the first three days after his weekly peginterferon injections.  

With resolution of reasonable doubt in the Veteran's favor, the Veteran has shown to have incapacitating episodes in excess of six weeks that did not occur constantly.  This meets the criteria for a 60 percent rating for hepatitis C.  

To the extent that the Veteran contends that his rating for hepatitis C should be higher than the 60 percent granted here, to include on the basis of extraschedular consideration, the Board notes that this issue is being remanded below.  To the extent that this determination reflects a decision, it is a full grant of the claim of entitlement to a 60 percent rating for hepatitis C. 


ORDER

A rating of 60 percent is granted for hepatitis C, effective March 2, 2012, subject to controlling regulations applicable to the payment of monetary benefits. 


REMAND

With regard to whether the Veteran is entitled to a rating in excess of 60 percent, although the Board sincerely regrets the delay, further development is needed.  Specifically, on VA examination in August 2012, it was noted that the Veteran is not currently taking any medication for his hepatitis C but that he is at stage three for fibrosis.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, the Board notes that the Veteran has not been afforded a VA examination since August 2012.  Therefore, a new VA examination is appropriate.

The Board additionally notes that TDIU has been raised by the record.  As this claim is inextricably intertwined with the increased rating claim for hepatitis C, final appellate review must be deferred.

Accordingly, the issues of entitlement to a rating in excess of 60 percent for hepatitis C and entitlement to a TDIU are REMANDED for the following action:

1.   The AOJ should obtain and associate with the claims file all outstanding VA treatment records pertaining to the Veteran's hepatitis C.

2.   Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) with regard to the TDIU claim.  In addition, ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.   Schedule the Veteran for a VA examination to assist in determining the current severity of the Veteran's hepatitis C.  

The examiner is also asked to assess the impact the Veteran's hepatitis C has on his ability to function in a gainful employment situation.

4.   Following any additional indicated development, readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


